Citation Nr: 1211127	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disability to include chronic obstructive pulmonary disease (COPD) and emphysema to include as a result of asbestos exposure.

2.  Entitlement to special monthly pension (SMP) based on aid and attendance (A&A) or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The appeal was subsequently transferred to the RO in Louisville, Kentucky.

In his substantive appeal to the Board, received in October 2009, the Veteran requested a travel board hearing.  In a letter to VA dated in September 2010, the Veteran withdrew his request for a personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.  

In February 2011, the Board denied the issue of entitlement to an increased disability rating for service-connected malaria residuals and remanded the issues listed above for further development.  Pursuant to the remand, the Veteran was provided with the requested notice and was informed that his records pertaining to asbestos exposure were fire related in March 2011, a VA examination was obtained in December 2011, and VA treatment records dated from June 2009 to the present were associated with the claims file.  Although the Veteran's service personnel records were not obtained, as the Board is conceding his asbestos exposure, no prejudice will result to the Veteran.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  COPD and emphysema have not been shown to be causally or etiologically related to the Veteran's military service.

3.  The Veteran is not blind, in a nursing home, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.

4.  The Veteran is over 65 years of age.

5.  The evidence of record demonstrates that he has a combined disability rating of 80 percent.


CONCLUSIONS OF LAW

1.  COPD/emphysema were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an award of special monthly pension based upon the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).

3.  The criteria for entitlement to special monthly pension based on the housebound criteria have been met.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. § 3.351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008 with regard to the claim for COPD/emphysema.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in October 2008.  In March 2011, the Veteran was provided with a notice letter for his claim for SMP.  Although the notice was provided after the initial adjudication of the Veteran's claim in October 2008, the claim was subsequently readjudicated in a January 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims.  All available service treatment records as well as all identified VA records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In August 2009 and November 2011, formal findings of unavailability documenting VA's attempts to obtain records pertaining to the Veteran's alleged asbestos exposure were associated with the claims file.  However, as the Board is conceding the Veteran's account of his asbestos exposure, he is not prejudiced by the absence of any such records.

A VA examination with respect to the claim for SMP was obtained in May 2009 and for COPD/emphysema in December 2011  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran.  The December 2011 VA opinion provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with an August 2009 SOC (statement of the case) and January 2012 SSOC, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for a lung disability to include COPD and emphysema to include as a result of asbestos exposure.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases.  Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.

Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  

Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.

Paragraph (d) states that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.

Paragraph (e) provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.

Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  

Paragraph (g) notes that high exposure to asbestos and high prevalence of disease have been noted in insulation and shipyard workers.  During World War II, several million people employed in U.S. shipyards and U.S. Navy veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction.  

Paragraph (h) provides that VA must determine whether service records demonstrate evidence of asbestos exposure during service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-1MR procedures.  The RO sent the Veteran a letter in June 2008 requesting dates and places that the Veteran was exposed to asbestos in service, the method of exposure, the names of other service persons with him at the time of exposure, his organization and rank at the time of each exposure, his complete employment history pre-and post-service, and medical evidence that shows the diagnosis of the disease caused by asbestos.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disability.  

The Veteran contends that he is entitled to service connection for emphysema because he was exposed to asbestos during service.  He asserts that he was exposed to asbestos on six different troop transport ships when he traveled to the Far East between August 1950 and November 1951 during the Korean War.  He also stated that he was exposed to asbestos while working on brakes.  Additionally, the Veteran reported that he was exposed to asbestos before service for nine years while in a school that was later determined to have asbestos and while working at a packing house from 1948 to 1949.  

The Veteran's service treatment records do not contain findings of any lung or pulmonary disability.  The August 1952 separation examination indicated that the chest x-ray was normal.  On his August 1952 separation report of medical history, the Veteran indicated that he had or had in the past whooping cough.  Importantly, N.S.A. (no specific abnormalities) was written on this report.  Thus, there is no showing of any pulmonary disability during the Veteran's period of service.

The Veteran's DD Form 214 indicates that he had one year, two months, and 27 days of foreign and/or sea service.  His specialty number or symbol 3795 indicates that he was an armored utility vehicle driver.  A May 2009 response from the National Personnel Records Center (NPRC) shows that a request for records of exposure to asbestos in service or the jobs the Veteran performed was marked fire-related and the information could not be reconstructed.  An August 2009 formal finding of unavailability documented the RO's attempts to obtain the information.  Although the RO requested the Veteran's service personnel records in March 2011, they have not been associated with the claims file.  However, the Board will concede the Veteran's accounts of his exposure to asbestos.  The Board notes that the Veteran is asserting that he was exposed to asbestos while on troop transport ships traveling to the Far East and from working on brakes.  Accordingly to VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-1MR") some of the major occupations involving exposure to asbestos include manufacture and servicing of friction products, such as clutch facings and brake linings.  See paragraph (f).  Because the Veteran's specialty number indicates that he was an armored utility vehicle driver, it is reasonable to conclude that he also worked on vehicles to include servicing brakes.  Moreover, the records reflect that he served in Korea and was transported there via ship.  Accordingly, the Veteran's assertions that he was exposed to asbestos while on troop transport ships traveling to the Far East and from working on brakes are conceded.

The post-service evidence of record contains an August 1953 VA examination report reflecting that the Veteran worked since 1953 as a body man in an auto parts store.  His respiratory system was found to be normal.  An August 1953 chest x-ray was also normal.  

The next available post-service medical records date in 1999.  A January 2000 VA record indicated that the Veteran had COPD.  An October 2001 VA record stated that the Veteran's SOB/DOE (shortness of breath/ dyspnea on exertion) were most likely due to COPD and that he had a history of smoking and many years of dust exposure.  In a May 2002 VA record, the Veteran reported that he had been told that he had a touch of emphysema for years and had become more winded in the last five years.  A June 2008 VA record noted that the Veteran quit smoking in 1984.  A March 2011 CT scan impression indicated small airway disease and COPD.  A follow up CT scan in July 2011 showed severe COPD.

The Board notes that the first finding of COPD was in 2000, approximately 48 years after his separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this regard, the first post-service evidence of record dates in 1953, yet the first indication of COPD was not until decades later.  As stated above, the Veteran stated in May 2002 that he had become more winded in the last five years.  As will be discussed in more detail below, the Veteran reported during his December 2011 VA examination that he developed shortness of breath with a cough about 15 years earlier.  Thus, by his own self report, the Veteran did not begin to experience shortness of breath until approximately the mid 1990s.  In summary, the record does not reflect that the Veteran had a pulmonary disease until many years after his separation from service.

In December 2011, the Veteran had a VA examination in connection with his claim.  The examiner recorded the Veteran's contentions that prior to service, he went to a school for nine years that had asbestos but was not exposed to asbestos dusts or aerosols and worked in a meat packing house but did not work directly with asbestos.  During service, the Veteran worked on brakes which had asbestos but he did not use a grinder.  He also worked on a tanker, which he reported had asbestos liners for ammunition.  Additionally, the Veteran stated that he was on six different transport ships but did not work directly with asbestos.  The Veteran reported that he developed shortness of breath about fifteen years earlier with a cough.  He quit smoking 27 years earlier and smoked about 20-25 years, one pack per day.  

Following examination and review of the claims file, the examiner diagnosed COPD.  He opined that COPD was less likely than not incurred in or caused by the Veteran's service, to include asbestos exposure.  The examiner reasoned that although the Veteran described asbestos exposure prior to the military while attending school and working in a meat packing facility, neither exposure involved direct physical contact with asbestos or direct inhalation of aerosolized asbestos particles.  The Veteran's reported in-service exposure of being on transport ships also did not involve direct work on asbestos containing materials.  Further, although the Veteran worked on brakes while in service, he did not perform any activities such as grinding brakes which might otherwise have caused significant exposure.  It was also observed that the Veteran worked as a body man in 1953 and was a former smoker.  The examiner noted that there was no mention of any asbestos related disease in the claims file.  Importantly, the Veteran had three radiographic procedures on his chest in the last year, including two CT scans (March and July 2011).  The examiner concluded that given the large radiation doses already administered and the minimal probability of finding a disease not already identified on the three studies, further imaging procedures for the presence of asbestos was medically contraindicated.  The examiner stated that in the absence of a diagnosis of asbestos-related disease, the Veteran's COPD/emphysema are not caused by or a result of asbestos exposure, and there are no identified manifestations of any asbestos-related diseases. 

The Board affords the VA examiner's opinion great probative value as it is based on a complete view of the claims file and considered the relevant information of record, to include the Veteran's contentions related to asbestos exposure.  It provided a complete rationale for the conclusions reached and is consistent with the other evidence of record.  Thus, the Board finds it highly probative and persuasive.

In conclusion, there was no showing of a pulmonary disability in the Veteran's service treatment records or until many years thereafter.  Although the Veteran's reports of asbestos exposure during service were conceded, after considering them and the evidence of record, the VA physician determined that it was less likely as not that the Veteran's COPD/emphysema was related to any in-service asbestos exposure.  Moreover, the Veteran does not have an asbestos related disability.  To the extent that the Veteran is contending that his in-service asbestos exposure caused his COPD/emphysema, he is not competent to make this determination as he does not have the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, because the competent evidence does not indicate a relationship to between the Veteran's service and his COPD/emphysema, service connection must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to special monthly pension (SMP) based on aid and attendance (A&A) and housebound status.  

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1).  Entitlement to increased pension for reason of need for aid and attendance is based on a showing that the claimant is (1) blind, or (2) a patient in a nursing home, or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2011); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that at least one of the enumerated factors be present.  Turco, 9 Vet. App. 222.  Bedridden is that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2011). 

The Veteran is service-connected for mood disorder at 50 percent, bilateral tinnitus at 10 percent, malaria with jaundice and liver damage 0 percent, and bilateral hearing loss at 0 percent disabling.  He is also noted to have non-service connected COPD at 60 percent as well as various other non-service connected physical ailments.

The record does not establish that the Veteran is blind or resides in a nursing home.  The Board will consider whether the factual need for aid and attendance has been met.  A June 2008 VA treatment record indicated that the Veteran had hypertension, glucose intolerance, obesity, hearing loss, COPD, OSA (obstructive sleep apnea), DJD (degenerative joint disease) of his knees, and chronic low back pain.  In May 2009, he underwent an examination in connection with his claim.  The Veteran was not permanently bedridden or currently hospitalized.  He could travel beyond his current domicile and traveled to the examination by himself.  During a typical day, the Veteran sat around the house, watched television, occasionally ventured out to the porch, and retrieved mail from the mailbox, a distance of 100 feet round trip.  He did not use an orthopedic or prosthetic appliance.  The Veteran was never dizzy, did not have memory loss, and imbalance did not affect his ability to ambulate.  The examiner stated that the Veteran's shortness of breath following minimal physical exertion affected his ability to protect himself from his daily environment.  Importantly, the Veteran could perform all his self-care functions.  

The Veteran did not need aid for ambulation.  He did have pain on forward flexion and head turning of his neck as well as pain on forward flexion, twisting, and side bending of his back.  The function of his upper and lower extremities was normal.  

The examiner stated that the Veteran could walk without the assistance of another person only in the home and could only leave the home for medical care.  However, it was later noted that the Veteran could ambulate at a slow pace on level ground about 50 feet before he became short of breath and needed to stop and rest.  His diagnoses were OSA, emphysema, hypertension, diabetes mellitus type II (DM II), bilateral knee DJD, and probable degenerative disc disease (DDD) cervical and lumbar spine.  The Veteran knew the amount of his benefit payment, prudently handled payments, knew the amount of his monthly bills, and personally handled the money and paid the bills.  The examiner believed that the Veteran was capable of managing his own personal financial affairs.  

In a June 2010 VA record, it was noted that the Veteran did not drive and his daughter drove him places.  Importantly, in March 2011, it was noted that the Veteran was independent with his ADLs and ambulated without AD (assistive devices) although he did have a cane and walker.  In September 2011, the Veteran reported to a VA examiner that he stayed inside most of the summer because the weather affects his breathing.  A January 2012 VA record reflected that he was still independent in his ADLs.

After considering the above, the Board concludes that the Veteran is not entitled to SMP based on A&A.  There is no objective evidence that the Veteran is unable to do the following independently: bathe, perform hygiene and grooming, dress, travel and eat.  There also is no objective evidence that he is incontinent of bowel and bladder or is impaired as to toileting.  He is not in need of frequent adjustment of special prosthetic or orthopedic appliances.  Accordingly, the Board concludes that the Veteran is not entitled to SMP based on the need for aid and attendance.

The Board acknowledges the findings that the Veteran does not drive and the examiner's statements that the Veteran could walk without the assistance of another person only in the home and could only leave the home for medical care.  However, the examiner's findings were contradicted by his notation that the Veteran can travel beyond his home and traveled to the May 2009 VA examination by himself.  Further, although the Board acknowledges that the Veteran has severe COPD and becomes very short of breath following minimal exertion, the evidence does not indicate that he is rendered helpless by his COPD.  As noted in the September 2011 VA record, the Veteran makes adjustments for his COPD by taking breaks after walking short distances and staying inside during hot weather, which exacerbates his symptoms.  The Board finds it highly probative that he does not need assistance with any of his ADLs.

The Board concludes that the preponderance of the evidence does not show that the Veteran is so helpless as to be in need of regular aid and attendance.  In sum, the competent evidence of record does not indicate that the Veteran's disabilities prevent him from performing any activities of daily living or that he is so helpless as to need regular aid and attendance.  Based on the foregoing, the Board finds that the claim for SMP based on aid and attendance or housebound status must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMP based on the need for aid and attendance is denied.  See 38 U.S.C.A §5107 .

The Board will now consider whether the Veteran is entitled to SMP on the basis of being housebound.  Generally, under 38 U.S.C.A. § 1521(e), an award of special monthly pension is warranted where the evidence shows that the veteran has a permanent and total disability, and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate provided at 38 C.F.R. § 1521(d).

In the present case, the Veteran is over 65 years of age.  Because of this fact, the Court has ruled that the provisions of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent and total disability are not for application.  Indeed, 38 U.S.C.A. § 1513(a) prescribes that veterans 65 years of age and older who meet the initial service requirements of 38 U.S.C.A. § 1521(j) are entitled to pension at the rates prescribed by 38 U.S.C.A. § 1521 under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  As clarified in Hartness v. Nicholson, 20 Vet. App. 216 (2006), the application of section 1513(a) for a veteran 65 years of age and older, permits the exclusion of the permanent and total disability requirement in determining entitlement to pension.

Based on the foregoing, the Court concluded that a showing of permanent and total disability is not required in order for the Veteran to obtain special monthly pension benefits here.  Rather, it is only necessary that the record establish either that he has additional disability or disabilities independently ratable at 60 percent or more, or that, by reason of disability or disabilities, he is permanently housebound.  In this case, the Veteran's combined disability rating is 80 percent as listed in a September 2011 rating decision.  Accordingly, under the interpretation provided by the Court this Veteran does meet the requirements for special monthly pension under the housebound criteria and Hartness.  


ORDER

Entitlement to service connection for a lung disability to include COPD and emphysema to include as a result of asbestos exposure is denied.

Entitlement to SMP based on A&A is denied.

Subject to the laws governing monetary benefits, entitlement to SMP based on housebound status is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


